Title: To James Madison from Isaac Briggs, 8 March 1823
From: Briggs, Isaac
To: Madison, James


        
          My Respected Friend,
          Sandy Spring, Md. 3rd mo. 8th. 1823
        
        On the 30th. of January last the Board of Public Works of Virginia elected, for their principal engineer, Col. William McRee. This gentleman, who is beyond question a very accomplished military engineer, has declined the acceptance of that office on the ground that “its duties embrace the business of civil engineering in general, and its particular application to such objects of internal improvement as may be directed by the Board”; that “interests of so much importance to the present and future welfare of the state, ought not to be confided to untried abilities”; and that he is “conscious his experience is far too limited to do it justice.” In consequence of the non acceptance of the amiable and modest Col. McRee, the office of principal engineer to the Board of Public Works is now vacant. For the purpose of filling it, the Board has been called to meet on the 7th. of next month. I am a candidate, professing to have some experience, in exploring routes for roads and canals, in estimating their probable cost, and in locating and constructing the works necessary for good roads and Canals. Notwithstanding the members of the Board have already some knowledge of me, I have good reason for believing that an expression from thee, of thy long acquaintance with me, and of thy opinion of my qualifications, would very much promote my election.
        If thou canst with propriety do me this favor, be pleased to address it to James Pleasants junr, President of the Board of Public Works, and send it, by mail, under cover to me, as I should like to have the pleasure of presenting it myself. If it can be in Washington City on or before the 27th. instant, it may be directed to “Sandy Spring Md.”—if later, to “Richmond Va.” Present my respectful remembrance to thy wife, and accept my salutations of esteem and friendship.
        
          Isaac Briggs
        
        
          P.S. If thou shouldst give me a testimonial, I would prefer its not being stated that I requested it, provided it would be equally agreeable to thee to make, in it, no allusion to this letter.
          
            I.B.
          
        
      